DICE, Commissioner.
The conviction is for the unlawful possession of a narcotic drug, to wit: marijuana1'; the punishment,' 3 years’ confinement in the penitentiary.
(1) The statement of facts appearing in the record is not shown to have been filed ■ with the clerk of the trial court as required by art. 759a, § 4, Vernon’s Ann. C.C.P., and therefore cannot be considered. Riley v. State, Tex.Cr.App., 264 S.W.2d 437.
(2) There are no bills bf exception, and the proceedings appear to be regular; therefore, nothing is presented for review.
The judgment is affirmed.
Opinion approved by the Court.